Citation Nr: 1341219	
Decision Date: 12/13/13    Archive Date: 12/20/13

DOCKET NO.  07-03 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for hypertension. 

2.  Entitlement to a rating in excess of 20 percent for bilateral pes planus.

3.  Entitlement to a rating in excess of 30 percent for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1976 to June 1979, and from December 1990 to September 1991.  In addition, the Veteran has unverified service in a Reserve unit.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2006 (pes planus); May 2008 (hypertension) and February 2010 (left knee) rating decisions of Department of Veterans Affairs (VA) Regional Offices (ROs) that denied the benefits sought on appeal.  

As the Veteran has a total disability based on individual unemployability rating, the issue need be discussed in the analysis below.  Rice v. Shinseki, 22 Vet. App. 447 (2009)

These issues were remanded by the Board for further development in January 2013.  The issues of entitlement to increased evaluations for bilateral pes planus and a left knee disability are now ready for adjudication.

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence does not show limitation of flexion of the right knee to 45 degrees or extension limited to 10 degrees, recurrent subluxation, lateral instability, ankylosis or impairment of the tibia or fibula.

2.  The evidence does not show pronounced flatfoot with marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achillis on manipulation which is not improved by orthopedic shoes or appliances.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 percent for a left knee disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 4.71a, Diagnostic Codes 5258, 5259, 5260, 5261 (2013).

2.  The criteria for a disability rating in excess of 20 percent for bilateral pes planus are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5276 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

November 2005, June 2006, July 2008, and October 2011 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b) (1).  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claim was subsequently readjudicated, most recently in an August 2013 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran's Social Security Administration records have been associated with his claim file.  38 C.F.R. § 3.159 (c)(2).  VA examinations were conducted in November 2005, December 2009 and May 2012.  The May 2012 left knee examiner stated that the Veteran's surgical notes were not available at the time of examination; however, this does not render the examination inadequate as the May 2012 examination was undertaken to determine the current manifestations of the Veteran's left knee disability.  The examinations are adequate for rating purposes.  38 C.F.R. § 3.159(c)(4).  

These issues were most recently before the Board in January 2013, when the case was remanded to the VA RO (via the Appeals Management Center (AMC), in Washington, D.C.).  The purpose of this remand was to return the claim file to the RO for review and the submission of a supplemental statement of the case (SSOC) following review of additional evidence.  All of the actions previously sought by the Board through its prior development request appear to have been substantially completed as directed.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 556 U.S. 129 (2009).  



Laws and Regulations

Disability ratings are determined by applying a schedule of ratings based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

While the Veteran's entire history is reviewed when making a disability determination, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45. 

When all the evidence is assembled, a determination must be made as to whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Disabilities of the Knee-Laws and Regulations

Under Diagnostic Code 5258, a 20 percent evaluation is assigned for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  See 38 C.F.R. § 4.71a, Diagnostic Code 5258 (2013).

Under Diagnostic Code 5259, a 10 percent evaluation is assigned for symptomatic removal of semilunar cartilage.  See 38 C.F.R. § 4.71a, Diagnostic Code 5259 (2012).

Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Diagnostic Codes 5260 and 5261 provide the criteria for rating limitation of motion of the knee and leg.  Normal range of motion for the knee is from 0 degrees of extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate II.

When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.

Under Diagnostic Code 5260, a noncompensable rating is assigned for flexion of the leg limited to 60 degrees.  A 10 percent rating is assigned for flexion of the leg limited to 45 degrees.  A 20 percent rating is assigned for flexion of the leg limited to 30 degrees.  And a 30 percent rating is assigned for flexion of the leg limited to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, a noncompensable rating is assigned for extension of the leg limited to 5 degrees.  A 10 percent rating is assigned for extension of the leg limited to 10 degrees.  A 20 percent rating is assigned for extension of the leg limited to 15 degrees.  A 30 percent rating is assigned for extension of the leg limited to 20 degrees.  A 40 percent rating is assigned for extension of the leg limited to 30 degrees.  And a 50 percent rating is assigned for extension of the leg limited to 45 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261.

Additionally, the evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Where arthritis results in painful motion of the joint, the rating criteria allow for at least the minimum compensable evaluation for the joint.  See 38 C.F.R. § 4.59.

Under Diagnostic Code 5257, a 10 percent evaluation is assigned for slight recurrent subluxation or lateral instability of the knee.  A 20 percent evaluation is assigned for moderate recurrent subluxation or lateral instability of the knee, and a 30 percent evaluation is assigned for severe recurrent subluxation or lateral instability of the knee.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.

The General Counsel for VA, in a precedent opinions dated July 1, 1997, (VAOPGCPREC 23-97) (and as reiterated in VAOPGCPREC 9-98, August 14, 1998) held that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 (arthritis) and 5257, 5258, or 5259 (subluxation or lateral instability, dislocated semilunar cartilage, and removal of semilunar cartilage).  General Counsel stated that when a knee disorder is already rated under Diagnostic Codes 5257, 5258, or 5259, the Veteran must also have limitation of motion which at least meets the criteria for a 0 percent rating under Diagnostic Code 5260 (flexion limited to 60 degrees or less) or 5261 (extension limited to 5 degrees or more) in order to obtain a separate rating for arthritis.  General Counsel subsequently held in VAOPGCPREC 9-98 that a separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  See also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  Where additional disability is shown, a veteran rated under Diagnostic Codes 5257, 5258, 5259 can also be compensated under Diagnostic Code 5003 and vice versa.

Factual Background and Analysis

In October 1992, the Veteran was awarded service connection for a left knee disability with a noncompensable rating, effective September 7, 1991.  Thereafter, the Veteran was awarded a temporary total disability evaluation secondary to surgery from July 31, 1996 to September 1, 1996, and awarded a 10 percent disability rating thereafter.  The Veteran received second temporary total evaluation secondary to surgery from January 26, 2007 to March 1, 2007 and a 10 percent disability rating was restored thereafter until the Veteran's rating was increased, in a September 2008 rating decision, to 30 percent, effective June 16, 2008.   In a February 2010 rating decision, the RO continued the Veteran's 30 percent disability rating.  The Veteran appeals that decision.

During a December 2009 VA examination, The Veteran reported weakness, stiffness, swelling, heat, giving way, lack of endurance, locking, fatigability, tenderness, and pain.  He reported flare-ups as often as seven times a day, lasting for two hours.  The Veteran reported that the severity of his pain was a 10 out of 10.  The examination reports reflects that he had no surgery for his condition and that the Veteran reported that he did not experience any overall functional impairment from his condition.  (Of note, this appears to be a mistake on the examination report as surgery is demonstrated by the evidence of record.)

The Veteran had a scar on the left knee which was not painful on examination with no underlying tissue damage.  There was no limitation of function due to the scar.  Range of motion testing revealed flexion to 110 degrees with pain at 110 degrees and extension to 10 degrees with no pain.  Joint function was limited by pain after repetitive use but not additionally limited by fatigue, weakness, lack of endurance and incoordination.  The Veteran was unable to perform stability tests for the left knee because of decreased range of motion.  

At a May 2012 VA examination, the Veteran reported flare-ups which required him to stay off of his knee and take more medication.  Range of motion testing revealed flexion to 140 degrees or greater with no objective evidence of painful motion.  Left knee extension was to 0 degrees with no objective evidence of painful motion.  The Veteran was able to perform repetitive use testing; flexion after testing was to 140 degrees with 0 degrees of extension.  There was no additional limitation of motion on repetitive testing.  There was pain on palpitation of the left knee.  Muscle strength testing was 4/5 on flexion and 4/5 extension in strength testing.  

Stability testing was normal.  There was no evidence or history of recurrent patellar subluxation or dislocation.  It was noted that the examiner could not report a meniscal condition as medical records on the left knee were not present for review but the Veteran reported two surgeries.  X-rays of the left knee were found to be normal.  There was no total knee joint replacement.  The Veteran described pain and decreased range of motion due to knee surgery.  There was a scar on the left knee that was neither painful or unstable nor greater than six square inches.  The Veteran used a cane secondary to pain in the left knee.

Arthritis was documented.   Functional impact included the inability to squat, kneel, run, ascend any flights of stairs, walk further than 35 feet or stand for longer than 10 minutes.

A 30 percent disability rating is adequate to reflect the Veteran's limitations.  During the period on appeal, flexion to 110 was shown in December 2009, and 140 degrees in May 2012, far above the limitation of 15 degrees described in the rating criteria for the 30 percent disability rating assigned.  Further, extension was limited to 10 degrees in December 2009, and was shown to be normal in 2012.  Extension limited to 10 degrees warrants a 10 percent disability rating.  

The Veteran's disability rating was increased to 30 percent in June 2008 following an examination which demonstrated extension limited to 20 degrees and flexion limited to 80 degrees.  Subsequent objective testing demonstrates significant improvement in the Veteran's left knee range of motion.  The Board is hesitant to interrupt a present disability rating and will not do so here.  However, it is clear that 
the Veteran is presently receiving benefits for limitations far beyond those shown for the period on appeal.  His present 30 percent disability rating is more than appropriate based on the schedular criteria.

Even when considering the Veteran's accounts of chronic pain, the 30 percent rating assigned adequately compensates him for the extent of his functional loss due to limited movement, pain, weakness, excess fatigability, and/or incoordination.  See 38 C.F.R. §§ 4.40, 4.45 and DeLuca.  

No other diagnostic code provides a basis for a higher or separate rating.  There have been no medical findings of instability of the left knee.  There are no medical findings of dislocated cartilage, malunion or nonunion of the tibia or fibula, or instability or subluxation.  In the absence of such findings, evaluation under Diagnostic Codes 5257, 5258, or 5262 is not appropriate.  See 38 C.F.R. § 4.71a.  

Finally, there is no evidence that the Veteran's scar is poorly nourished, tender and painful, unstable, or painful on examination.  The scars do not cover an area of 6 square inches (39 sq. cm.) or cause any limitation of function.  38 C.F.R. § 4.118.  The evidence does not, therefore, warrant a separate rating for the Veteran's scar.  Id.  

The preponderance of the evidence is against the claim for an increased rating for a left knee disability; there is no doubt to be resolved; and an increased rating is not warranted.

Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether a claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available scheduler rating for a service-connected disability is inadequate.

There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned scheduler evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Here, the rating criteria reasonably describe the Veteran's disability of the left knee.  In other words, the Veteran does not experience any symptomatology that is not already encompassed in the Rating Schedule, and the assigned scheduler rating is therefore adequate.  This is especially so given the fact that, presently, the Veteran's range of motion is far less limited than his disability rating indicates.  Referral for extraschedular consideration is warranted under 38 C.F.R. § 3.321(b)(1).

Pes Planus-Laws and Regulations

Diagnostic Code 5276 provides ratings for acquired flatfoot or pes planus.  Mild flatfoot with symptoms relieved by built-up shoe or arch support warrants a 0 percent rating.  Moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the tendo Achillis, pain on manipulation and use of the feet warrants a 10 percent rating, whether it is bilateral or unilateral.  Severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, warrants a 30 percent rating for bilateral disability.  Pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo Achillis on manipulation that is not improved by orthopedic shoes or appliances warrants a 50 percent rating for bilateral disability.  38 C.F.R. § 4.71a.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  

Factual Background and Analysis

Historically, in a July 1998 rating decision, the RO granted service connection for pes planus (flat foot) with a 20 percent disability rating, effective September 7, 1991.  Of note, the disability rating was awarded based on aggravation of a condition pre-existing service, therefore, the Veteran's disability was considered 10 percent disabling prior to service and 30 percent disabling thereafter, thus, accounting for the level of disability prior to service, a 20 percent disability rating was awarded.  The Veteran claimed that his pes planus had increased in severity but, in a January 2006 rating decision, the RO continued the 20 percent evaluation, the Veteran appeals that decision.   

The Veteran was provided with a VA examination in November 2005.  During his examination, the Veteran reported that he had daily pain in both feet in the dorsal and plantar aspect of the feet.  He reported wearing both orthopedic shoes and inserts which helped some with his pain.  He described pain more in the right foot than left.  The Veteran stated that he was only able to walk short distances and that he had difficulty walking on level ground.

Physical examination revealed a slight limp with normal posture.  Shoes demonstrated no abnormal wear (of note, the Veteran later reported that he wore new shoes to his examination).  Achilles tendons demonstrated eversion with superior movement.  There was some point tenderness on the dorsal aspect along the talar joint.  There was almost total collapse of the right medial arch and slight collapse of the left medial arch.  A diagnosis of bilateral flat feet with use of orthotics was provided.  

A February 2006 private treatment record demonstrates that the Veteran complained of a painful right foot.  The Veteran was found to have bilateral pes planus.  The Veteran related pain to the anterior right ankle.  There were no rashes or lesions found on examination.  

In October 2006, the Veteran testified before a Decision Review Officer at the Columbia, South Carolina RO.  During his hearing, the Veteran explained that his feet were worse than they had been and that he could not stand for a prolonged time on his feet.  He stated that he feet swelled up and that he needed to soak them every day.  He stated that he experienced pain while driving hitting the pedals.  He described his pain as a 10 out of 10.  He explained that he did not go shopping with his wife to avoid standing and walking around.  The Veteran further explained that he had worn new shoes to his hearing and that they, therefore, did not show any wear, and that he had received orthopedic shoes which fit his feet and supported him better.  He explained that he used a cane to walk, but that his cane had been stolen.  

In a May 2008 statement, the Veteran's wife noted that the Veteran's right foot symptoms contributed to his inability to fully function and that she was unable to keep a full time job as she had to care for him.  

A VA examination dated in December 2009 noted the Veteran's reports of bilateral flat feet.  The Veteran reported no pain at rest but stated that when he was standing or walking he experienced pain, weakness, swelling and fatigue.  The Veteran reported that he did not experience any overall functional impairment.  

Physical examination of the feet revealed no tenderness, painful motion, weakness, edema, heat, redness, instability, atrophy, or disturbed circulation.  Alignment of the Achilles tendon was normal.  There was no forefoot midfoot malalignment and no deformity such as inward rotation, medial tilting, marked pronation or the whole foot averted.  The Veteran's pain was not relieved by corrective footwear.

The Veteran was afforded a VA examination of the feet in May 2012.  The Veteran reported pain with use and pain with manipulation of the feet.  There were calluses caused by the flatfoot condition.  The Veteran's symptoms were not relieved by arch supports.  There was not extreme tenderness of the plantar surface of the feet.  There was no decreased longitudinal arch height on weight bearing, no marked deformity of the foot, no marked pronation of the foot.  There was weight bearing line over the medial to great toe.  There was no deformity beyond pes planus and no inward bowing of the Achilles tendon.  There was not marked inward displacement and severe spasm of the Achilles tendon on manipulation.  There were scars but none were painful, unstable or greater than 6 square inches.  It was noted that the Veteran's pes planus impacted his ability to work in that he could not run, ascend a flight of stairs or stand for longer than 10 minutes.

The Veteran's bilateral flat feet were rated based upon a finding that a pre-existing condition had been aggravated by service.  Pes planus was found to be 10 percent disabling prior to service.   Following service, the disability was found to be 30 percent disabling and, thus, a 20 percent disability rating was awarded.  The evidence of record does not warrant a higher rating at this time.  

As there is no objective evidence of marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation bilaterally, the preponderance of the evidence is against the claim for a disability rating in excess of 20 percent for bilateral plantar fasciitis; there is no doubt to be resolved; and a rating in excess of 20 percent is not warranted.  

Additionally, there is no evidence that the Veteran's has scars on his feet which are poorly nourished, tender and painful, unstable, or painful on examination.  The scars do not cover an area of 6 square inches (39 sq. cm.) or cause any limitation of function.  38 C.F.R. § 4.118.  Separate ratings for the Veteran's scars are not warranted.  Id.  

Finally, while cognizant of the Veteran's and the Veteran's wife's reports of pain due to his flat feet, the Board finds that the 20 percent disability rating adequately reflects all impairment secondary to the Veteran's flat feet, to include pain.  This is especially so given that subjective complaints, to include tenderness, are included in the rating criteria for pes planus.  A higher disability rating secondary to pain is not warranted.

The preponderance of the evidence is against the claim for an increased rating for bilateral pes planus; there is no doubt to be resolved; and an increased rating is not warranted.

Extraschedular Consideration

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available scheduler rating for a service-connected disability is inadequate.

There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned scheduler evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Here, the rating criteria reasonably describe the Veteran's disability of the feet, the Veteran's pain on motion and limitations secondary to pes planus are adequately considered by the rating criteria, as they are specifically described therein.  In other words, the Veteran does not experience any symptomatology not already encompassed in the Rating Schedule and the assigned scheduler rating is adequate.  Referral for extraschedular consideration is not required.   38 C.F.R. § 3.321(b)(1).



ORDER

Entitlement to a rating in excess of 20 percent for bilateral pes planus is denied.

Entitlement to a rating in excess of 30 percent for a left knee disability is denied.


REMAND

In May 2012, the Veteran was afforded a VA examination in order to determine the etiology of his hypertension.  The May 2012 VA examination report reflects a thorough examination regarding hypertension; however, no opinion is provided as to whether the Veteran's hypertension is related to service or to a service-connected disability. 

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  As the VA examination is inadequate, the Board's only recourse is to remand the case.  § 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013).

As the physical examination of the Veteran appears to be thorough, a new physical examination is unnecessary.  Rather, the claim file is to be provided to a physician for an opinion as to whether the Veteran's hypertension is secondary to service or to a service-connected disability.

In a May 2009 statement, the Veteran suggested that he had hypertension due to his other service-connected disabilities, namely secondary to his pain from those disabilities.  Despite this, the issue of secondary service connection has not been addressed by the RO.

The RO must, in accordance with its duty to notify and assist, develop the Veteran's claim of service connection for hypertension on a secondary basis.


Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran adequate notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes an explanation as to the information or evidence needed to establish entitlement to service connection on a secondary basis.  

2.  Provide the entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, VBMS, CAPRI, and AMIE) for review by a VA examiner.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained in therein must be printed and associated with the paper claim file so they can be available to the examiner for review.

3.  The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that hypertension is related to service or aggravated by service or a service-connected disability.

The examiner is advised that the term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

4.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a Supplemental Statement of the Case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


